FILED

UNITED sTATEs DISTRICT CoURT MAY 3 t 2016

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District & Bankruptcy

victor Ivy Brown, ) Courts for the District of Co|umbia
)
Plaintiff, )
) Cas_e: 1:16-cv-O1025
V_ ) Asstgned To : Unassigned
) Asslgr_t. l_)ate : 5/31/2016
The Honorable Ash Carter, ) Descrlptlon: Pro Se Gen. Civi|
)
Defendant. )
MEMORANDUM OPINION

Plaintiff is back yet again seeking this time to recover $l l,849.24 from the U.S.
Department of Navy. Plaintiff states that this Court "has venue by virtue" of his long closed
Title VII case, Brown v. Dep ’t of the Navy, No. 86-1582 (closed Oct. l, 1987). Compl. at 2. ln
that case, plaintiff prevailed and was awarded injunctive relief and "gross damages of
$121,706.64." Brown v. Um`led States, No. l4-l l85T, 2015 WL 4450109, at *1 (Fed. Cl. July
17, 201 5). Since 2002, plaintiff has filed a number of unsuccessful actions in this Court and in
the Court of Federal Claims to recover $2,727 that he claimed was "erroneously deducted from
his back pay award." ld.; see id. at 2 (noting that "[t]his suit is the latest iteration of plaintiff s
quest for the return of the $2,727.()0"); Brown v. Dalton, 312 F.R.D. 239, 244 (D.D.C. 20l5)
("Plaintiff has been litigating his claims regarding the 1987 tax withholding since at least 2002.")
(citing Brown v. Dep ’t ofthe Navy, No. 86-1582 (D.D.C. Aug. l l, 2003)). ln 2012, this C0urt,
after thorough examination, dismissed plaintiff’s`€ciomplaint as barred by res judicata. Brown v.
Mabus, 892 F. Supp. 2d 115 (D.D.C. 2012), ajj"d, 548 Fed. Appx. 623 (D.C. Cir. 2013).

In the instant complaint, plaintiff claims that "in conjunction with" deducting $2,727, the

Navy "further assessed [him] the sum of $9,122.24 for his having purportedly been indebted to

the Government prior to April, 1988. [But] in a document dated [December l0, 201 5,] the
[Department of Treasury] notified the Plaintiff that the government has no record of the P1aintiff
ever having been indebted to the Govemment." Compl. at 4. Plaintiff has not provided the
document to support this overly broad and vague representation. And it is reasonably safe to
conclude from plaintiff s litigation history that this latest purported discovery is simply an
attempt to circumvent the statute of limitations. See Brown, 2015 WL 4450109, at *2-3
(dismissing complaint for refund of Social Security taxes withheld from back pay award as
untimely, finding equitable tolling inapplicable, and concluding that even if the Court of Federal
Claims had subject matter jurisdiction over "fraud and takings claims, they would . . . . be far too
late . . . well outside this court’s six year limitations period) (citing 28 U.S.C. § 250l)); see also
id. at *3 n. 2 (rejecting plaintiffs continuing claims theory, asserted here as well, "that his claim
for reprisal is ongoing and thus not time barred. . . . lt is sufficient to note that the wrongdoing
alleged here happened once, in 1988, and cannot serve as the basis for a continuing claim").

For the reasons stated in Brown v. Mabus, 892 F. Supp. 2d 115 (D.D.C. 2012) and Brown
v. United States, 2015 WL 4450l09 (Fed. Cl. July l7, 20l5), the Court finds that this case is
barred by res judicata and by time. Accordingly, it will be dismissed with prejudice. A separate

order accompanies this Memorandum Opinion.